Conformed

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of March 23, 2007 (this “Guaranty”) made by each of
the Persons that is a signatory hereto (individually a “Guarantor” and
collectively, the “Guarantors”) in favor of JPMorgan Chase Bank, National
Association, in its capacity as administrative agent (the “Administrative
Agent”) under the Credit Agreement referred to below for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and their Affiliates to
the extent provided below.

WITNESSETH:

WHEREAS, Darwin Professional Underwriters, Inc., a Delaware corporation (the
“Borrower”), the Administrative Agent and certain other financial institutions
are contemporaneously herewith entering into a credit agreement dated as of the
date hereof (as same may be amended or modified from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders (as defined therein) to the
Borrower. Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them by the Credit Agreement;

WHEREAS, it is a condition precedent to the extension of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors shall guarantee the payment when due of
all Liabilities (as defined below); and

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and such financial and other support as the Borrower may in the
future provide, to the Guarantors, and in order to (a) induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and extend credit
thereunder and (b) induce the Lenders and their Affiliates to enter into one or
more Swap Agreements permitted by the Credit Agreement (such agreements, as from
time to time amended, supplemented or otherwise modified, being the “Covered
Swap Agreements”) and because each Guarantor has determined that executing this
Guaranty is in its interest and to its financial benefit, each of the Guarantors
is willing to guarantee the obligations of the Borrower under the Credit
Agreement, any Note, the other Credit Documents and the Covered Swap Agreements
(all of the foregoing agreements or arrangements being the “Facilities” and any
writing evidencing, supporting or securing a Facility, including but not limited
to this Guaranty, as such writing may be amended, supplemented or otherwise
modified from time to time, being a “Facility Document”).

NOW THEREFORE, in order to induce the Guaranteed Parties (as defined below) to
enter into or extend or continue credit or give financial accommodation under
the Facilities, each Guarantor agrees as follows:

1. Guaranty of Payment. Each Guarantor unconditionally and irrevocably
guarantees to each of the Administrative Agent, the Collateral Agent, the
Lenders and each of their Affiliates party to a Covered Swap Agreement
(individually a “Guaranteed Party” and collectively, the “Guaranteed Parties”)
the punctual payment of all sums now owing or which may in the future be owing
by the Borrower under the Facility Documents, when the same are due and payable,
whether on demand, at stated maturity, by acceleration or otherwise, and whether
for principal, interest, fees, expenses, indemnification or otherwise (all of
the foregoing sums being the “Liabilities”). Upon failure by the Borrower to pay
punctually any Liability, each of the Guarantors agrees that it shall forthwith
on demand pay to the Administrative Agent for the benefit of the Guaranteed
Parties (or in the case of amounts owing under a Covered Swap Agreement, to the
applicable Guaranteed Party) the amount not so paid at the place and in the
manner specified in the applicable Facility Document. The Liabilities include,
without limitation, interest accruing after the commencement of a proceeding
under bankruptcy, insolvency or similar laws of any jurisdiction at the rate or
rates provided in the Facility Documents. This Guaranty is a guaranty of payment
and not of collection only. The Guaranteed Parties shall not be required to
exhaust any right or remedy or take any action against the Borrower or any other
person or entity or any collateral. Each Guarantor agrees that, as between such
Guarantor and the Guaranteed Parties, the Liabilities may be declared to be due
and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards the Borrower and that in the event of a declaration or
attempted declaration, the Liabilities shall immediately become due and payable
by such Guarantor for the purposes of this Guaranty. All liabilities of the
Guarantors hereunder shall be the joint and several liabilities of each
Guarantor.

2. Guaranty Absolute. Each Guarantor guarantees that the Liabilities shall be
paid strictly in accordance with the terms of the Facility Documents. The
liability of a Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Facility Documents or Liabilities, or
any other amendment or waiver of or any consent to departure from any of the
terms of any Facility Document or Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guaranty or support document, or any
exchange, release or non perfection of any collateral, for all or any of the
Facility Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Facility Document or Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Facility Document or Liability; and
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Facility
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, the Borrower or a
Guarantor.

3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the payment
of all Liabilities now or hereafter existing under the Facility Documents and
shall remain in full force and effect until payment in full of all Liabilities
and other amounts payable under this Guaranty and until the Facility Documents
are no longer in effect.

4. Reinstatement. This Guaranty shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of any of the Liabilities is
rescinded or must otherwise be returned by the Guaranteed Party on the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though the payment had not been made.

5. Subrogation. No Guarantor shall exercise any rights which it may acquire by
way of subrogation, by any payment made under this Guaranty or otherwise, until
all the Liabilities have been paid in full and the Facility Documents are no
longer in effect. If any amount is paid to a Guarantor on account of subrogation
rights under this Guaranty at any time when all the Liabilities have not been
paid in full, the amount shall be held in trust by such Guarantor for the
benefit of the Guaranteed Parties and shall be promptly paid to the
Administrative Agent for the benefit of the Guaranteed Parties to be credited
and applied to the Liabilities, whether matured or unmatured or absolute or
contingent, in accordance with the terms hereof and of the Facility Documents.
If a Guarantor makes payment to the Guaranteed Parties of all or any part of the
Liabilities and all the Liabilities are paid in full and the Facility Documents
are no longer in effect, the applicable Guaranteed Party shall, at such
Guarantor’s request, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Liabilities resulting from the payment.

6. Subordination. Without limiting the Guaranteed Parties’ rights under any
other agreement, any liabilities owed by the Borrower to a Guarantor in
connection with any extension of credit or financial accommodation by a
Guarantor to or for the account of the Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Liabilities,
and such liabilities of the Borrower to such Guarantor, if the Administrative
Agent so requests, shall be collected, enforced and received by such Guarantor
as trustee for the Guaranteed Parties and shall be paid over to the
Administrative Agent for the benefit of the Guaranteed Parties on account of the
Liabilities but without reducing or affecting in any manner the liability of
such Guarantor under the other provisions of this Guaranty.

7. Payments Generally. All payments by a Guarantor hereunder shall be made in
the manner, at the place and in the currency (the “Payment Currency”) required
by the applicable Facility Document; provided, however, that (if the Payment
Currency is other than dollars) a Guarantor may, at its option (or, if for any
reason whatsoever such Guarantor is unable to effect payments in the foregoing
manner, such Guarantor shall be obligated to) pay to the applicable Guaranteed
Party at its principal office the equivalent amount in dollars as reasonably
determined by the applicable Guaranteed Party. In any case in which a Guarantor
makes or is obligated to make payment in dollars, such Guarantor shall hold the
applicable Guaranteed Party harmless from any loss incurred by it arising from
any change in the value of dollars in relation to the Payment Currency between
the date the Liability becomes due and the date the Guaranteed Party is actually
able, following the conversion of the dollars paid by such Guarantor into the
Payment Currency and remittance of such Payment Currency to the place where such
Liability is payable, to apply such Payment Currency to such Liability.

8. Certain Taxes. Except as otherwise provided herein, each Guarantor further
agrees that all payments to be made hereunder shall be made without setoff or
counterclaim and free and clear of, and without deduction for, any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or restrictions
or conditions of any nature whatsoever now or hereafter imposed, levied,
collected, withheld or assessed by any country or by any political subdivision
or taxing authority thereof or therein (“Taxes”). If any Taxes are required to
be withheld from any amounts payable to a Guaranteed Party hereunder, the
amounts so payable to such Guaranteed Party shall be increased to the extent
necessary to yield to such Guaranteed Party (after payment of all Taxes) the
amounts payable hereunder in the full amounts so to be paid. Whenever any such
Tax is withheld and paid by a Guarantor, as promptly as possible thereafter,
such Guarantor shall send the Administrative Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
reasonably required from time to time by the Administrative Agent or such
Guaranteed Party. Notwithstanding any of the foregoing, no Guarantor shall be
required to indemnify or make additional or increased payments with respect to
Taxes in connection with a payment hereunder to the extent that such payment, if
made by the Borrower, would not give rise to indemnification or additional or
increased payments pursuant to Section 2.14 of the Credit Agreement; provided,
however that the preceding clause shall not apply with respect to any non-U.S.
Guarantor.

9. Representations and Warranties. Each Guarantor represents and warrants that:
(a) the execution, delivery and performance of this Guaranty by such Guarantor
(i) are within such Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or limited liability
company and, if required, stockholder or similar action on the part of such
Guarantor; (ii) do not violate any agreement, instrument, law, regulation or
order applicable to such Guarantor; and (iii) do not require the consent or
approval of any person or entity, including but not limited to any governmental
authority, or any filing or registration of any kind except such as have been
obtained or made and are in full force and effect; (b) this Guaranty has been
duly executed and delivered by such Guarantor and is the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally; and (c) in executing and delivering this Guaranty, such
Guarantor has (i) without reliance on any Guaranteed Party or any information
received from any Guaranteed Party and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and the Borrower, the Borrower’s business, assets,
operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Liabilities;
(ii) adequate means to obtain from the Borrower on a continuing basis
information concerning the Borrower; (iii) has full and complete access to the
Facility Documents and any other documents executed in connection with the
Facility Documents; and (iv) not relied and will not rely upon any
representations or warranties of any Guaranteed Party not embodied herein or any
acts heretofore or hereafter taken by any Guaranteed Party (including but not
limited to any review by any Guaranteed Party of the affairs of the Borrower).
Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of this Guaranty and on
the date of each Borrowing and each issuance request with respect to each letter
of credit (if any) requested under the Credit Agreement.

10. Limitation on Obligations. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or any Guaranteed Party, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 10 with respect to the Maximum
Liability of the Guarantors is intended solely to preserve the rights of the
Guaranteed Parties hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the Guarantor nor any other person or entity
shall have any right or claim under this Section 10 with respect to the Maximum
Liability, except to the extent necessary so that the obligations of the
Guarantor hereunder shall not be rendered voidable under applicable law.

Each of the Guarantors agrees that the Liabilities may at any time and from time
to time exceed the Maximum Liability of each Guarantor, and may exceed the
aggregate Maximum Liability of all other Guarantors, without impairing this
Guaranty or affecting the rights and remedies of the Guaranteed Parties
hereunder. Nothing in this Section 10 shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.

In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by all Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 10 shall affect any Guarantor’s several liability for
the entire amount of the Liabilities (up to such Guarantor’s Maximum Liability).
Each of the Guarantors covenants and agrees that its right to receive any
contribution under this Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to all the Liabilities. The
provisions of this Section 10 are for the benefit of both the Guaranteed Parties
and the Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

11. Application of Payments. All payments received by the Administrative Agent
hereunder shall be applied by the Administrative Agent to payment of the
Liabilities in the following order unless a court of competent jurisdiction
shall otherwise direct:

FIRST, to payment of all reasonable costs and expenses of the Administrative
Agent incurred in connection with the collection and enforcement of the
Liabilities or of any security interest granted to the Administrative Agent in
connection with any collateral securing the Liabilities;

SECOND, to payment of that portion of the Liabilities constituting accrued and
unpaid interest and fees, pro rata among the Guaranteed Parties in accordance
with the amount of such accrued and unpaid interest and fees owing to each of
them;

THIRD, to payment of the principal of the Liabilities and the net early
termination payments and any other obligations under Covered Swap Agreements
then due and unpaid from the Borrower to any of the Guaranteed Parties, pro rata
among the Guaranteed Parties in accordance with the amount of such principal and
such net early termination payments and other obligations under Covered Swap
Agreements then due and unpaid owing to each of them; and

FOURTH, to payment of any Liabilities (other than those listed above) pro rata
among those parties to whom such Liabilities are due in accordance with the
amounts owing to each of them.

12. Remedies Generally. The remedies provided in this Guaranty are cumulative
and not exclusive of any remedies provided by law.

13. Setoff. Each Guarantor agrees that, in addition to (and without limitation
of) any right of setoff, banker’s lien or counterclaim the Guaranteed Parties
may otherwise have, each Guaranteed Party shall be entitled, at its option, to
offset balances (general or special, time or demand, provisional or final) held
by it for the account of such Guarantor at any of such Guaranteed Party’s
offices, in U.S. dollars or in any other currency, against any amount payable by
such Guarantor under this Guaranty which is not paid when due (regardless of
whether such balances are then due to such Guarantor), in which case it shall
promptly notify such Guarantor thereof; provided that the Guaranteed Parties’
failure to give such notice shall not affect the validity thereof.

14. Formalities. Each Guarantor waives presentment, notice of dishonor, protest,
notice of acceptance of this Guaranty or incurrence of any Liability and any
other formality with respect to any of the Liabilities or this Guaranty.

15. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by a Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.

16. Expenses. The Guarantors shall reimburse the Guaranteed Parties on demand
for all reasonable costs, expenses and charges (including without limitation
reasonable fees and charges of external legal counsel and costs allocated by
internal legal counsel) incurred by such Guaranteed Parties in connection with
the enforcement of this Guaranty. The obligations of each Guarantor under this
Section shall survive the termination of this Guaranty.

17. Assignment. This Guaranty shall be binding on, and shall inure to the
benefit of each Guarantor, each Guaranteed Party and their respective successors
and assigns; provided that a Guarantor may not assign or transfer its rights or
obligations under this Guaranty. Without limiting the generality of the
foregoing: (a) the obligations of each Guarantor under this Guaranty shall
continue in full force and effect and shall be binding on any successor
partnership and on previous partners and their respective estates if the
Guarantor is a partnership, regardless of any change in the partnership as a
result of death retirement or otherwise; and (b) each Guaranteed Party may
assign, sell participations in or otherwise transfer its rights under the
Facility Documents in accordance with the terms thereof to any other person or
entity, and the other person or entity shall then become vested with all the
rights granted to the Guaranteed Parties in this Guaranty or otherwise.

18. Captions. The headings and captions in this Guaranty are for convenience
only and shall not affect the interpretation or construction of this Guaranty.

19. Governing Law, Etc. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF ILLINOIS. EACH GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. SERVICE OF PROCESS BY A GUARANTEED PARTY IN
CONNECTION WITH ANY DISPUTE BEFORE ANY OF THE FOREGOING SHALL BE BINDING ON A
GUARANTOR IF SENT TO SUCH GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED
FOR NOTICES BELOW OR AS OTHERWISE SPECIFIED BY SUCH GUARANTOR FROM TIME TO TIME.
EACH GUARANTOR WAIVES ANY RIGHT SUCH GUARANTOR MAY HAVE TO JURY TRIAL IN ANY
ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH ACTION. TO THE EXTENT THAT A
GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR
OTHERWISE), SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY.

20. Integration; Effectiveness. This Guaranty alone sets forth the entire
understanding of each Guarantor and the Guaranteed Parties relating to the
guarantee of the Liabilities and constitutes the entire contract between the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall become effective when it shall have been
executed and delivered by each Guarantor to the Administrative Agent. Delivery
of an executed signature page of this Guaranty by telecopy shall be effective as
delivery of a manually executed signature page of this Guaranty.

21. Additional Subsidiary Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, certain Subsidiaries are from time to time required to enter into
this Guaranty as a Guarantor. Upon execution and delivery after the date hereof
by the Administrative Agent and a Subsidiary of a supplement in the form of
Exhibit A hereto, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any Guarantor hereunder,
of the Borrower or of any Guaranteed Party. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party hereto.

22. Notices. All communications and notices hereunder shall be in writing and
given in accordance with the provisions of the Credit Agreement and at the
address specified in the Credit Agreement.

[signature pages follow]

1

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed and delivered by its authorized officer as of the date first above
written.

DARWIN GROUP, INC.

By: /s/ John L. Sennott, Jr.
Name:  John L. Sennott, Jr.
Title:  Vice President and Treasurer


2

EXHIBIT A

TO GUARANTY

SUPPLEMENT NO.      dated as of      , 20     to the Guaranty dated as of
March 23, 2007 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Guaranty”), by the Subsidiaries of Darwin Professional
Underwriters, Inc., a Delaware corporation (the “Borrower”), party thereto
(individually, a “Guarantor” and collectively, the “Guarantors”) in favor of the
Administrative Agent (as defined below), for the benefit of the Guaranteed
Parties.

Reference is made to the Credit Agreement dated as of March 23, 2007 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.

The Guarantors have entered into the Guaranty in order to induce the Guaranteed
Parties to extend credit and take other actions pursuant to the Facility
Documents. Pursuant to Section 5.09 of the Credit Agreement, the undersigned
Subsidiary is required to enter into the Guaranty as a Guarantor. Section 21 of
the Guaranty provides that additional Subsidiaries of the Borrower may become
Guarantors under the Guaranty by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to induce
the Guaranteed Parties to extend and continue the extension of credit pursuant
to the Credit Agreement and/or to enter into and perform under other Facility
Documents.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 21 of the Guaranty, the New Guarantor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms thereof and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof (with all references to “the Guaranty” in Section 9 of the
Guaranty being deemed references to the Guaranty and this Supplement).
Henceforth, each reference to a “Guarantor” in the Guaranty shall be deemed to
include the New Guarantor. The Guaranty is hereby incorporated herein by
reference.

SECTION 2. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.

SECTION 3. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 4. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF ILLINOIS.

SECTION 5. All communications and notices hereunder shall be in writing and
given in accordance with the provisions of the Credit Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

[Name of New Guarantor]

By:
Name:
Title:


Address:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as

Administrative Agent

By:
Name:
Title:


CHI:1881553.4

3